Case 8:19-cv-00220-JVS-JDE Document 48 Filed 06/03/19 Page 1 of 15 Page ID #:1185

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 19-220 JVS (JDEx)                                       Date   June 3, 2019
 Title             MACOM Technology Solutions Inc., et al. v. Litrinium, Inc., et al.


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                         Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:           (IN CHAMBERS) Order Regarding Motion to Dismiss

      The Court, having been informed by the parties in this action that they submit
on the Court’s tentative ruling previously issued, hereby rules in accordance with
the tentative ruling as follows:

      Defendant Litrinium, Inc. (“Litrinium”) moved to dismiss the First Amended
Complaint (“FAC”) filed by Plaintiffs MACOM Technology Solutions, Inc. (“Macom”)
and Mindspeed Technologies, S.A.S. (“Mindspeed”) (together, “Plaintiffs”). Mot.,
Docket No. 34. Plaintiffs filed an opposition. Opp’n, Docket No. 41. Litrinium replied.
Reply, Docket No. 43.

         For the following reasons, the Court grants the motion.

                                                    I. BACKGROUND

A.       Request for Judicial Notice

      Litrinium filed a request for judicial notice (“RJN”) in support of its motion. RJN,
Docket No. 35. Plaintiffs opposed, and Litrinium replied. Docket Nos. 42, 44. Litrinium
requests judicial notice of (1) the public availability of two articles from Macom’s
website (but not the truth of the matters asserted therein; and (2) fourteen United States
patents and patent applications related to transimpedance control amplifier (“TIA”)
technology, which is key to the parties’ businesses and relates to the allegedly
misappropriated trade secrets at issue. RJN, Docket No. 35, Exs. 1–16.

         Information on publically accessible articles or websites is subject to judicial
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                Page 1 of 15
Case 8:19-cv-00220-JVS-JDE Document 48 Filed 06/03/19 Page 2 of 15 Page ID #:1186

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 19-220 JVS (JDEx)                            Date   June 3, 2019
 Title          MACOM Technology Solutions Inc., et al. v. Litrinium, Inc., et al.

notice of the fact that the information was available to the public because such
availability is not subject to reasonable dispute. See Holiotrope General, Inc. v. Ford
Motor Co., 189 F.3d 971, 981 n.18 (9th Cir. 1999) (“We take judicial notice that the
market was aware of the information contained in news articles submitted by the
defendants.”); Coremetrics, Inc. v. AtomicPark.com, LLC, 370 F. Supp. 2d 1013, 1021
(N.D. Cal. 2005) (taking judicial notice of the contents of a defendant’s website).
Importantly, Litrinium requests only that the Court take judicial notice of the public
availability of the content of these articles and websites not for the truth of matters
asserted therein. See Spy Optic, Inc. v. Alibaba.Com, Inc., 163 F. Supp. 3d 755, 762
(C.D. Cal. 2015) (“Courts may take judicial notice of the fact that an internet article is
available to the public, but it may not take judicial notice of the truth of the matters
asserted in the article.”).

       Furthermore, “patents are ‘matter[s] of public record and the proper subject of
judicial notice.’” Sebastian Brown Prods. LLC v. Muzooka Inc., 2016 WL 949004, *5
n.1 (N.D. Cal. Mar. 14, 2016) (quoting X One, Inc. v. Uber Techs., Inc., 2017 WL
878381, *4 (N.D. Cal. Mar. 6, 2017)); see also Profil Institut fur Stoffwechselforschung
GmbH v.ProSciento, Inc., 2017 WL 1198992, *2 (S.D. Cal. Mar. 31, 2017) (taking
judicial notice of patent in CUTSA case).

       Because authenticity and accuracy of the website and patent content at issue cannot
reasonably be questioned, the Court grants Litrinium’s request to take judicial notice that
the information exists and is available to the public. To be clear, the Court does not take
judicial notice that Plaintiffs’ alleged trade secrets were publically disclosed in these
documents – that issue is disputed in this case, and therefore is not properly subject to
judicial notice; rather, the Court takes notice that the content of the documents is public.

B.       Allegations

      The FAC alleges the following. Macom is the United States-based parent of
Mindspeed, a French company. FAC, Docket No. 30 ¶¶ 1, 2. Defendant Jerome Garez
(“Garez”) is a former Mindspeed employee who is now employed by Litrinium. Id. ¶¶ 3,
16.

      Plaintiffs design, produce, and sell semiconductor technologies for optical,
wireless and satellite networks. Id. ¶ 10. The technology and non-public information at
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                           Page 2 of 15
Case 8:19-cv-00220-JVS-JDE Document 48 Filed 06/03/19 Page 3 of 15 Page ID #:1187

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 19-220 JVS (JDEx)                             Date   June 3, 2019
 Title          MACOM Technology Solutions Inc., et al. v. Litrinium, Inc., et al.

issue in this litigation concerns TIA designs and functionality. Id. ¶ 13. A TIA is a
current-to-voltage converter, often used in optical receiver applications. Id. Plaintiffs
designed and developed two generations of 28 GHz TIAs that were incorporated into
their products, including MATA-03003, MATA-03006, and MATA-03007. Id. It is this
technology that Garez was principally responsible for in his employment with Macom.
Id. While employed by Plaintiffs, Garez was responsible for next-generation TIAs
including a PAM-3 TIA, 28G Burst Mode TIA, 28G Gen1 TIA, 10G Gen2 TIA, 28G
APD TIA single and quad versions, and 28G PIN TIA single and quad versions. Id. ¶ 23.


       On information and belief, Litrinium was formed in March 2016 by a former
Mindspeed and Macom employee, Najabat Hasnain Bajwa (“Bajwa”), who eventually
recruited Garez to work at Litrinium. Id. ¶¶ 15, 16. Garez tendered his resignation from
Mindspeed in early 2018, and his employment terminated on March 6, 2018. Id. ¶ 25.
Litrinium established an office in France to employ Garez as early as March 7, 2018. Id.
All “substantive” Litrinium operations are conducted through its California entity. Id.

       Garez used Plaintiffs’ resources and developed confidential and proprietary design
concepts while employed by Plaintiffs which were then incorporated into Litrinium
products. Id. ¶ 17. According to a forensic investigation of Garez’s activities conducted
after his departure, Garez was working on projects unrelated to his employment with
Plaintiffs while still employed by them, including a “burst mode PON receiver” and “3rd
generation 28G TIA.” Id. ¶ 18. These unrelated projects included developing circuits,
including running temperature sweeps and other parametric simulations to test the
robustness of the designs, and designing schematics. Id. Plaintiffs also found that some
of the information Garez deleted prior to his departure from their employ concerned his
work on a 28G TIA, including work “on a peak detector circuit for a burst-mode TIA and
a sophisticated offset compensation circuit.” Id. ¶ 19.

      A forensic analysis of Garez’s laptop and desktop computers conducted shortly
before his departure indicated that Garez deleted technical information from his company
laptop and accessed files on his work laptop using a USB device, a device which Garez
never turned over to Plaintiffs despite the Garez’s contractual obligation to return all
company property. Id. ¶ 20.

         On information and belief, prior to his departure from Plaintiffs’ employ, Garez
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                            Page 3 of 15
Case 8:19-cv-00220-JVS-JDE Document 48 Filed 06/03/19 Page 4 of 15 Page ID #:1188

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 19-220 JVS (JDEx)                              Date   June 3, 2019
 Title          MACOM Technology Solutions Inc., et al. v. Litrinium, Inc., et al.

also used regularly scheduled business trips to Plaintiffs’ Newport Beach, California
offices to visit Litrinium and/or connect with Bajwa to coordinate Garez’s
misappropriation of Plaintiffs’ trade secrets. Id. ¶ 21. The misappropriation is substantial
because, on information and belief, the design and development of Plaintiffs’ 2nd
generation 28G TIA required substantial effort from multiple individuals employed by
Plaintiffs, not just Garez. Id. ¶ 22. And, on information and belief, Garez’s development
of TIAs while employed by Plaintiffs were “of particular commercial interest to
Litrinium.” Id. ¶ 23.

       On February 4, 2019, Plaintiffs brought this action. Docket No. 1. The FAC
asserts three causes of action: (1) misappropriation of trade secrets in violation of the
federal Defense of Trade Secrets Act (“DTSA”), 18 U.S.C. § 1836(b); (2)
misappropriation of trade secrets in violation of the California Uniform Trade Secret Act
(“CUTSA”), Cal. Civ. Code §§ 3426, et seq., and (3) breach of contract. FAC, Docket
No. 30. The trade secret claims are brought against both Litrinium and Garez, while the
breach of contract claim is brought only against Garez. Id. Litrinium now moves to
dismiss both of the trade secret misappropriation claims alleged against it. Mot., Docket
No. 34.

                                    II. LEGAL STANDARD

       Under Rule 12(b)(6), a defendant may move to dismiss for failure to state a claim
upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). Federal Rule of Civil
Procedure 8(a) requires that a complaint contain “a short and plain statement of the claim
showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A plaintiff must
state “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp.
v. Twombly, 550 U.S. 544, 570 (2007). A claim has “facial plausibility” if the plaintiff
pleads facts that “allow[] the court to draw the reasonable inference that the defendant is
liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       In resolving a Rule 12(b)(6) motion under Twombly, the Court must follow a two-
pronged approach. First, the Court must accept all well-pleaded factual allegations as
true, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678. Second, assuming the
veracity of well-pleaded factual allegations, the Court must “determine whether they
plausibly give rise to an entitlement of relief.” Id. at 679. This determination is context-
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                             Page 4 of 15
Case 8:19-cv-00220-JVS-JDE Document 48 Filed 06/03/19 Page 5 of 15 Page ID #:1189

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 19-220 JVS (JDEx)                                Date   June 3, 2019
 Title          MACOM Technology Solutions Inc., et al. v. Litrinium, Inc., et al.

specific, requiring the Court to draw on its experience and common sense, but there is no
plausibility “where the well-pleaded facts do not permit the court to infer more than the
mere possibility of misconduct.” Id. For purposes of ruling on a Rule 12(b)(6) motion,
the court must “accept factual allegations in the complaint as true and construe the
pleadings in the light most favorable to the nonmoving party.” Manzarek v. St. Paul Fire
& Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). However, courts “are not bound
to accept as true a legal conclusion couched as a factual allegation.” Iqbal, 556 U.S. at
678 (quoting Twombly, 550 U.S. at 555).

                                        III. DISCUSSION

       Plaintiffs assert claims for trade secret misappropriation under both state and
federal law. FAC, Docket No. 30 ¶¶ 27–47. To state a claim for misappropriation under
the CUTSA, Plaintiffs must allege that “(1) the plaintiff owned a trade secret, (2) the
defendant acquired, disclosed, or used the plaintiff’s trade secret through improper
means, and (3) the defendant’s actions damaged the plaintiff.” InfoSpan, Inc. v. Emirates
NBD Bank PJSC, No. SACV-11-1062-JVS-ANx, 2015 WL 13357646, at *2 (C.D. Cal.
May 6, 2015) (quoting Sargent Fletcher, Inc. v. Able Corp., 110 Cal. App. 4th 1658, 1665
(2003)). Moreover, “[t]he elements of misappropriation under the DTSA are similar to
those under the CUTSA.” Space Data Corp. v. X, No. 16-cv-03260-BLF, 2017 WL
5013363, at *1 (N.D. Cal. Feb. 16, 2017) (citing 18 U.S.C. § 1839(5) in comparison to
Cal. Civ. Code § 3426.1(b)); see also Vendavo, Inc. v. Price f(x) AG, No. 17-cv-06930-
RS, 2018 WL 1456697, at *3 (N.D. Cal. Mar. 23, 2018) (applying California precedent
interpreting the CUTSA to DTSA claims because the “elements of a trade secret
misappropriation claim under the DTSA are substantially similar” to the CUTSA).
Therefore, the Court’s analysis regarding trade secret misappropriation applies to both the
state and federal claims unless otherwise noted.

       Under the DTSA, the “owner of a trade secret that is misappropriated may bring a
civil action . . . if the trade secret is related to a product or service used in, or intended for
use in, interstate or foreign commerce.” 18 U.S.C. § 1836(b)(1). Under this statute, a
trade secret includes:

                    all forms and types of financial, business, scientific,
                    technical, economic, or engineering information, including
                    patterns, plans, compilations, program devices, formulas,
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                              Page 5 of 15
Case 8:19-cv-00220-JVS-JDE Document 48 Filed 06/03/19 Page 6 of 15 Page ID #:1190

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 19-220 JVS (JDEx)                                  Date   June 3, 2019
 Title          MACOM Technology Solutions Inc., et al. v. Litrinium, Inc., et al.

                    designs, prototypes, methods, techniques, processes,
                    procedures, programs, or codes, whether tangible or
                    intangible, and whether or how stored, compiled, or
                    memorialized physically, electronically, graphically,
                    photographically, or in writing if—
                    (A) the owner thereof has taken reasonable measures to
                    keep such information secret; and
                    (B) the information derives independent economic value,
                    actual or potential, from not being generally known to, and
                    not being relatively ascertainable through proper means by,
                    another person who can obtain economic value from the
                    disclosure or use of the information[.]

18 U.S.C. § 1839(3). Similarly, under the CUTSA, a“trade secret” is defined as

                    information, including a formula, pattern, compilation,
                    program, device, method, technique, or process, that . . . (1)
                    [d]erives independent economic value, actual or potential,
                    from not being generally known to the public or to other
                    persons who can obtain economic value from its disclosure
                    or use; and (2) [i]s the subject of efforts that are reasonable
                    under the circumstances to maintain its secrecy.

Cal. Civ. Code § 3426.1(d).

Nelson Bros. Prof’l Real Estate LLC v. Jaussi, No. SACV-17-0158-DOC-JCGx, 2017
WL 8220703, at *4 (C.D. Cal. Mar. 23, 2017).

       Defendants argue that Plaintiffs’ trade secret misappropriation claims fail because
(1) the alleged misappropriation did not occur within the territorial jurisdiction of the
DTSA or CUTSA because the acts occurred only in France; (2) the existence of a trade
secret is not sufficiently alleged because no trade secret is identified and Plaintiffs did not
take steps to preserve the secrecy of the alleged trade secrets; and (3) misappropriation is
not sufficiently alleged because there is no plausible allegation that Litrinium improperly
acquired trade secrets. Mot., Docket No. 34. The Court addresses these issues below.

CV-90 (06/04)                           CIVIL MINUTES - GENERAL                               Page 6 of 15
Case 8:19-cv-00220-JVS-JDE Document 48 Filed 06/03/19 Page 7 of 15 Page ID #:1191

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 19-220 JVS (JDEx)                              Date   June 3, 2019
 Title          MACOM Technology Solutions Inc., et al. v. Litrinium, Inc., et al.

A.       Territorial Scope

       A trade secret misappropriation claim can be brought under the DTSA “if the trade
secret is related to a product or service used in, or intended for use in, interstate or foreign
commerce.” 18 USC § 1836(b)(1). The DTSA also applies to conduct occurring outside
the United States if (1) “the offender is a . . . organization organized under the laws of the
United States or a State” or (2) “an act in furtherance of the offense was committed in the
United States.” 18 USC § 1837(1-2). The CUTSA is also subject to the general
presumption against the extraterritorial effect of California statutes. See Cave Consulting
Grp., Inc. v. Truven Health Analytics Inc., No. 15-cv-02177-SI, 2017 WL 1436044, at *6
(N.D. Cal. Apr. 24, 2017) (dismissing CUTSA claim because “[n]o legislative history
suggests the [CUTSA] was intended to have extraterritorial effect” and the “presumption
[against extraterritoriality] is not rebutted here”).

       Litrinium argues that Plaintiffs’ allegations are insufficient because they do not
allege misappropriation of trade secrets based on conduct occurring in the United States,
but France. Mot., Docket No. 34 at 5–8. Litrinium argues that all of Garez’s allegedly
wrongful acts occurred in France and the only allegation of misappropriation in the
United States – that on information and belief Garez used regular business trips to
Plaintiffs’ California offices “to visit Litrinium and/or connect with Bajwa in order to
coordinate . . . Garez’s misappropriation” – is conclusory. Id.

        Plaintiffs argue that both the DTSA and CUTSA apply because the FAC alleges
that (1) the trade secrets at issue are related to products used in interstate commerce; (2)
Litrinium’s principle place of business is California; (3) Garez communicated with
employees and/or agents of Litrinium, including CEO Bajwa; (4) Garez used his business
trips to California to coordinate misappropriation with Bajwa; (5) the trade secrets have
been incorporated in Litrinium products; and (6) Macom’s California design centers
assisted in developing the trade secrets at issue in this lawsuit. Opp’n, Docket No. 41 at
6–8.

       The Court agrees. Plaintiffs have sufficiently alleged conduct occurring in
California as related to their trade secret misappropriation claims. Taken as true,
Plaintiffs allege that the trade secrets at issue are used by Litrinium in its products which
are in the stream of interstate commerce, that a California company and its CEO recruited
Garez and coordinated the alleged misappropriation during his trips to California, and
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                             Page 7 of 15
Case 8:19-cv-00220-JVS-JDE Document 48 Filed 06/03/19 Page 8 of 15 Page ID #:1192

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.        SACV 19-220 JVS (JDEx)                            Date   June 3, 2019
 Title           MACOM Technology Solutions Inc., et al. v. Litrinium, Inc., et al.

that Macom’s California locations assisted in developing the trade secrets at issue. See
FAC, Docket No. 30 ¶¶ 2–4, 9–11, 16–17, 21, 29. Therefore, Plaintiffs sufficiently
allege conduct within the territorial jurisdiction of the DTSA and CUTSA.

B.       Identification of Trade Secrets

     The DTSA and the CUTSA define a trade secret as information that: (1) derives its
economic value from not being generally known, and (2) is subject to reasonable
measures of secrecy by its owner. See 18 U.S.C. § 1839(3); Cal. Civ. Code § 3426.1(d).

       “A plaintiff seeking relief for misappropriation of trade secrets must identify the
trade secrets and carry the burden of showing that they exist,” and “describe the subject
matter of the trade secret with sufficient particularity to separate it from matters of
general knowledge in the trade or of special knowledge of those persons ... skilled in the
trade.” Imax Corp. v. Cinema Techs., Inc., 152 F.3d 1161, 1164–65 (9th Cir. 1998)
(internal citations and quotation marks omitted). Only then can defendant “ascertain at
least the boundaries within which the secret lies.” Nelson, 2017 WL 8220703, at *5
(citation omitted).

       Litrinium argues that the FAC does not sufficiently identify information
constituting a trade secret. Mot., Docket No. 34 at 8–17. Specifically, Litrinium argues
that the FAC does not plausibly allege the existence of trade secret information because it
(1) states only generic, open-ended information; (2) identifies information that on its face
is public in nature; and (3) alleges generic categories of information without
distinguishing them from what is generally known, as reflected by publicly filed patent
documents. Id. Plaintiffs argue in opposition that the FAC alleges the misappropriated
trade secret information with sufficient specificity. Opp’n, Docket No. 41 at 9–18.

       The Court finds that Plaintiffs’ allegations are sufficient to identify the boundaries
of the trade secrets allegedly misappropriated by Defendants. The FAC describes the
categories of trade secret information as:

                1.   method for developing a [TIA] according to customer
                     requirements and specifications for passive optical networks
                     (PON), including performance parameters and shortcomings
                     based on trial and error from internal development efforts;
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                           Page 8 of 15
Case 8:19-cv-00220-JVS-JDE Document 48 Filed 06/03/19 Page 9 of 15 Page ID #:1193

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.            SACV 19-220 JVS (JDEx)                               Date   June 3, 2019
 Title               MACOM Technology Solutions Inc., et al. v. Litrinium, Inc., et al.


                2.       internal circuit design operational methodologies, including
                         pricing on parts, production costs, test time and methodology and
                         yields and yield improvement methods;

                3.       mechanical development methodologies including: (a) Maximum
                         die size allowable in different types of ROSAs and optimal die
                         aspect ratio, and (b) knowledge of customer preferred PAD
                         locations and ROSA signal integrity challenges (high-speed
                         behavior of ROSA pin/substrate);

                4.       internally developed information about the ST Microelectronics
                         (STM) B55 process, including performance compared to
                         TowerJazz (TJ) SG18HX processes for high speed bipolar and
                         CMOS transistors as well as cost, cycle time and availability,
                         including allocation issues of STM track records of silicon
                         delivery and benchmarks on process maturity;

                5.       design of the TIA, subject to the constraints of an integrated
                         circuit (IC) process and photodetector (PD) packaging including
                         performance targets for current products and potential limitations
                         of MACOM products, as well as IC area reductions;

                6.       design for automatic gain control in the TIA to prevent overload;

                7.       design for DC offset compensation at the input of the TIA for
                         PON; and

                8.       compilation of all trade secrets set forth above including those
                         combined with public technology and confidential and
                         non-confidential business information to produce MACOM
                         products.

FAC, Docket No. 30 ¶¶ 14(1)–(8).

         At the pleading stage, this language is sufficiently particular to place Defendants
CV-90 (06/04)                               CIVIL MINUTES - GENERAL                             Page 9 of 15
Case 8:19-cv-00220-JVS-JDE Document 48 Filed 06/03/19 Page 10 of 15 Page ID #:1194

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 19-220 JVS (JDEx)                             Date   June 3, 2019
 Title          MACOM Technology Solutions Inc., et al. v. Litrinium, Inc., et al.

on notice of the information at issue in this case. See Keyssa, Inc. v. Essential Prod., Inc.,
No. 17-CV-05908-HSG, 2019 WL 176790, at *2 (N.D. Cal. Jan. 11, 2019) (finding
sufficient categories of trade secret information similar to the categories Plaintiffs
describe in the FAC). Moreover, requiring Plaintiffs to go into more detail risks
compelling public disclosure of the same trade secrets Plaintiff seeks to protect. See id.;
Diodes, Inc. v. Franzen, 260 Cal. App. 2d 244, 252 (1968) (“One who seeks to protect his
trade secrets from wrongful use or disclosure does not have to spell out the details of the
trade secret to avoid a demurrer to a complaint. To so require would mean that the
complainant would have to destroy the very thing for which he sought protection by
making public the secret itself.”).

       Furthermore, other district courts have found trade secrets described at a similar
level of specificity to be sufficiently pled. See Keyssa, 2019 WL 176790, at *2; Nelson,
2017 WL 8220703, at *5 (“[A]lthough Plaintiff does not ‘spell out’ what is included in
the trade secrets, it alleges that the trade secrets include [information] which sets forth
thirteen factors and sub-factors for buying successful student housing.”); Nextdoor.Com,
Inc. v. Abhyanker, No. C-12-5667 EMC, 2013 WL 3802526, at *6 (N.D. Cal. July 19,
2013) (finding trade secret allegations sufficient even though “some of these listed trade
secrets are somewhat more general” because “the list as a whole provides sufficient
specificity to give Counter–Defendants notice of [the] allegations, at least at the pleading
stage. Requiring significantly more detail from [the party alleging misappropriation] at
this stage raises the risk of forcing him to publically disclose his trade secrets in the
pleadings.”); TMX Funding, Inc. v. Impero Techs., Inc., No. C 10-00202 JF (PVT), 2010
WL 2509979, at *3 (N.D. Cal. June 17, 2010) (finding trade secrets sufficiently pled
based on allegations of “nine broad categories of trade secret information” including
“customer lists,” “customer profiles,” “product information,” and “business methods and
marketing plan,” among other similarly broad categories).

       Litrinium argues that Plaintiffs insufficiently allege how the information described
above is separate from the trade’s general knowledge of the subject matter. Mot., Docket
No. 34 at 15–17. For support, Litrinium points to fourteen published patents and patent
applications it contends disclose the same designs and processes claimed by Plaintiffs to
be the trade secret information misappropriated by Defendants. See id. The Court
disagrees.

         “Whether the alleged trade secrets are actually generally known to the public is a
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                            Page 10 of 15
Case 8:19-cv-00220-JVS-JDE Document 48 Filed 06/03/19 Page 11 of 15 Page ID #:1195

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 19-220 JVS (JDEx)                                 Date   June 3, 2019
 Title          MACOM Technology Solutions Inc., et al. v. Litrinium, Inc., et al.

question of fact and beyond the scope of a motion to dismiss.” Nelson, 2017 WL
8220703, at *5; see also InfoSpan, 2015 WL 13357646, at *3 (“Whether information is a
trade secret is ordinarily a question of fact.”). As another district court aptly explained:

                    the issue of whether all of plaintiffs’ alleged trade secrets
                    have been publicly disclosed is a factual issue which is
                    properly the subject of discovery. . . . [P]laintiffs’
                    complaint contains sufficient factual allegations to
                    plausibly allege the existence of the trade secrets. In
                    arguing that plaintiffs have not affirmatively distinguished
                    their alleged trade secrets from public information,
                    defendants effectively ask the court to conduct a review of
                    the evidence to determine whether plaintiffs’ trade secrets
                    have been made public. This sort of review is more
                    appropriate on a motion for summary judgment.

E. & J. Gallo Winery v. Instituut Voor Landbouw-En Visserijonderzoek, No. 1:17-CV-
00808-DAD-EPG, 2018 WL 2463869, at *6 (E.D. Cal. June 1, 2018).

       Similarly here, the Court will not undertake a summary judgment-like review of
the patents at issue in comparison to the alleged trade secret information to determine
whether information has been made public, particularly at the pleading stage where all
inferences are to be drawn in Plaintiffs’ favor. This is so despite the Court taking judicial
notice of the patent documents at issue. As noted, the Court takes judicial notice of the
existence and public availability of the patent documents, but not the disputed fact that
they contain information rendering it implausible that Plaintiffs’ allege the existence of
trade secret information. See Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 999
(9th Cir. 2018) (“If defendants are permitted to present their own version of the facts at
the pleading stage—and district courts accept those facts as uncontroverted and true—it
becomes near impossible for even the most aggrieved plaintiff to demonstrate a
sufficiently ‘plausible’ claim for relief.”). Moreover, the public availability of a trade
secret is not necessarily dispositive of whether it remains protectable as a trade secret,
e.g., even where steps are generally known individually, the steps may be protectable
when taken together or compiled into one process. See SkinMedica, Inc. v. Histogen
Inc., 869 F. Supp. 2d 1176, 1196 (S.D. Cal. 2012) (“[E]stablishing that most (or even all)
of the elements are generally known does not foreclose the possibility that the eight steps,
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                              Page 11 of 15
Case 8:19-cv-00220-JVS-JDE Document 48 Filed 06/03/19 Page 12 of 15 Page ID #:1196

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 19-220 JVS (JDEx)                              Date   June 3, 2019
 Title          MACOM Technology Solutions Inc., et al. v. Litrinium, Inc., et al.

taken together, constitute a protectable trade secret.”).

       Therefore, the Court finds that Plaintiffs allege the existence of trade secrets with
sufficient particularity.

C.       Preservation of Secrecy

       Litrinium next argues that the FAC does not allege the existence of a trade secret
because it fails to allege that Plaintiffs took reasonable steps to maintain the secrecy of
the trade secret information. Mot., Docket No. 34 at 17–18.

        The Court finds that Plaintiffs sufficiently allege reasonable steps to preserve their
trade secrets. The FAC alleges that (1) Garez executed confidentiality agreements as an
employee of Mindspeed; (2) Plaintiffs maintain “stringent security measures” to protect
their trade secrets, including restriction of access on a “need to know” basis, and
encrypting and password-protecting the networks hosting Plaintiffs’ confidential and
proprietary information, as well as the devices provided to their employees; (3) Plaintiffs
restrict access to their physical facilities with security cameras and guards; and (4)
Plaintiffs require vendors, partners, contractors, and other associates to sign
confidentiality agreements before trade secret information is disclosed to them. FAC,
Docket No. 30 ¶¶ 3, 30–32, 41.

       Courts have found similar measures sufficient to show reasonable efforts to protect
a trade secret. See, e.g., Nelson, 2017 WL 8220703, at *5 (“‘Reasonable efforts’ to
maintain a trade secret’s secrecy can include advising employees of the existence of a
trade secret, or limiting access to the information on a ‘need to know basis,’ requiring
employees to sign confidentiality agreements, or keeping secret documents under lock.”)
(citing MAI Sys. Corp. v. Peak Computer, 991 F.2d 511, 521 (9th Cir. 1993)
(confidentiality agreements); Religious Tech. Center v. Netcom On–Line Comm. Servs.,
Inc., 923 F. Supp. 1231, 1256 (N.D. Cal. 1995) (locking documents); and Courtesy
Temp. Serv., Inc. v. Camacho, 222 Cal. App. 3d 1278, 1288 (1990) (need to know)).
Moreover, the “reasonable efforts” analysis is fact-intensive. See Infospan, 2015 WL
13357646, at *3.

      Accordingly, the Court finds that Plaintiffs adequately allege that they took
reasonable steps to preserve the secrecy of the allegedly misappropriated trade secret
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                             Page 12 of 15
Case 8:19-cv-00220-JVS-JDE Document 48 Filed 06/03/19 Page 13 of 15 Page ID #:1197

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 19-220 JVS (JDEx)                             Date   June 3, 2019
 Title          MACOM Technology Solutions Inc., et al. v. Litrinium, Inc., et al.

information.

D.       Misappropriation

       Lastly, Litrinium argue that the trade secret misappropriation claims should be
dismissed because the FAC fails to plausibly allege misappropriation by Litrinium. Mot.,
Docket No. 34 at 19–25. Specifically, Litrinium argues that the FAC fails to plausibly
allege (1) that Garez improperly acquired any trade secrets; (2) that any trade secrets were
disclosed to Litrinium; and (3) that Garez used Plaintiffs’ TIA technology at Litrinium
with or without Litrinium’s knowledge. Id.

       Misappropriation under the DTSA includes both the acquisition of trade secrets by
improper means and the “disclosure or use of a trade secret of another . . . by a person
who . . . at the time of the disclosure or use, knew or had reason to know that the
knowledge of the trade secret was - . . . derived from or through a person who owed a
duty to the person seeking relief to maintain the secrecy of the trade secret or limit the use
of the trade secret.” See 18 USC § 1839(5)(A), (5)(B)(ii)(III); InfoSpan, 2015 WL
13357646, at *4 (misappropriation under the CUTSA can occur through improper
acquisition or through use).

       The FAC alleges the following. On information and belief Bajwa, a former
employee of Plaintiffs and founder of Litrinium, stayed in contact with Garez after
departing from Plaintiffs’ employ and eventually recruited Garez to Litrinium. FAC,
Docket No. 30 ¶ 16. On information and belief Garez used Plaintiffs’ resources to
develop confidential, proprietary designs while employed by Plaintiffs, which were then
incorporated into Litrinium products. Id. ¶ 17. According to a forensic investigation,
Garez was working on projects unrelated to his job duties while employed by Plaintiffs,
including “developing circuits,” “running temperature sweeps,” and “developing
schematics of . . . designs.” Id. ¶ 18. Prior to departing from Plaintiffs’ employ, Garez
attempted to delete information concerning his work on a “28G TIA, including work on a
peak detector circuit for a burst-mode TIA and a sophisticated offset compensation
circuit.” Id. ¶ 19. He also “deleted technical information from his company laptop and
access files on his work laptop using a USB device within one month of his departure.”
Id. ¶ 20. On information and belief, Garez used regular business trips to California to
“visit Litrinium and/or connect with Mr. Bajwa in order to coordiante Garez’s
misappropriation of Plaintiffs’ trade secrets.” Id. ¶ 21. Garez worked on “next
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                            Page 13 of 15
Case 8:19-cv-00220-JVS-JDE Document 48 Filed 06/03/19 Page 14 of 15 Page ID #:1198

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 19-220 JVS (JDEx)                             Date   June 3, 2019
 Title          MACOM Technology Solutions Inc., et al. v. Litrinium, Inc., et al.

generation TIA” products while employed by Plaintiffs that on information and belief
“were of particular commercial interest to Litrinium.” Id. ¶ 23. Garez used Plaintiffs’
resources and time to learn of certain circuit processes which provide a competitive
advantage and then used that knowledge for Litrinium products. Id. ¶ 24.

       The foregoing allegations are insufficient to state a claim for trade secret
misappropriation because Plaintiffs do not plausibly allege that Garez improperly
acquired any trade secrets. Garez’s communications with Litrinium are not alleged to
relate to any trade secret information. See FAC, Docket No. 30 ¶ 9. Plaintiffs allegations
that Garez implemented trade secret information into Litrinium products is conclusory,
merely restating the language of the claim element. See id. ¶¶ 17, 21. The allegation that
Plaintiffs’ products were of “particular commercial interest” to Litrinium is too vague to
support a claim of misappropriation. Id. ¶ 23. Furthermore, Garez’s knowledge of
“certain circuit processes” is not tied to Plaintiffs’ alleged trade secret information, and
Garez’s recruitment to Litrinium and departure from Plaintiffs’ employ does not allege
wrongful conduct, but a mere common change in employment, even construed in the light
most favorable to Plaintiffs. See id. ¶ 24.

       Moreover, although it is alleged that Garez worked on hidden projects unrelated to
his job duties and attempted to delete such information from his computer prior to
departing from Plaintiffs’ employ, the FAC does not allege that these projects were
related to the allegedly misappropriated trade secrets the FAC identifies. See id. ¶¶ 14,
18–19. The allegation that Garez used a USB device to access unspecified files is also
not tied to the allegedly misappropriated trade secret information, and using a USB
device to access files is not wrongful conduct in and of itself. See id. ¶ 20. If Plaintiffs’
forensic investigation revealed support for the contention that Garez accessed, deleted,
copied, disclosed, or acquired Plaintiffs’ trade secret information for Litrinium’s use,
Plaintiffs should plead those facts.

       There is also no non-conclusory allegation regarding Garez’s purported disclosure
of Plaintiffs’ trade secrets to Litrinium. The FAC alleges that, on information and belief,
Garez incorporated Plaintiffs’ proprietary designs into Litrinium products. FAC, Docket
No. 30 ¶¶ 17, 24. Again, this is not linked to the trade secret information as described in
the pleading, nor any Litrinium product. Furthermore, the allegation is made on
information and belief, accentuating the conclusory nature of the allegation. And finally,
Plaintiffs do not allege which trade secrets were purportedly used, how they were used, or
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                            Page 14 of 15
Case 8:19-cv-00220-JVS-JDE Document 48 Filed 06/03/19 Page 15 of 15 Page ID #:1199

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 19-220 JVS (JDEx)                                       Date     June 3, 2019
 Title          MACOM Technology Solutions Inc., et al. v. Litrinium, Inc., et al.

when they were used, and the allegations that unspecified confidential designs were
“incorporated in” or “used for” unspecified Litrinium products is insufficiently vague and
conclusory to support Plaintiffs’ claims for trade secret misappropriation. The same
holds true for the conclusory allegation that Bajwa and Garez “coordinate[d] Garez’s
misappropriation of trade secrets” during business trips to California – this does not cure
the failure of the FAC to allege how the misappropriation occurred, when it occurred, and
what was misappropriated by Defendants.

       As Litrinium points out, other than conclusory and irrelevant allegations, there are
no well-pled facts related to Garez’s misappropriation other than that he left Mindspeed’s
employment to work for Litrinium after being recruited away by a former Mindspeed
employee. Without plausible allegations that Garez improperly acquired trade secrets,
the FAC cannot allege that Litrinium improperly acquired or used trade secrets, because
Garez is the only link between Plaintiffs and Litrinium. The mere allegation that Garez
left Plaintiffs’ employ for a competitor who also sells TIA products is insufficient to infer
that Garez acquired, disclosed, and/or used Plaintiffs’ trade secret information.

      Accordingly, the motion to dismiss the trade secret misappropriation claims is
granted without prejudice.

                                      IV. CONCLUSION

       For the foregoing reasons, the Court grants the motion without prejudice, and with
leave to amend. Plaintiffs are granted thirty (30) days leave to amend their pleading to
address the deficiencies identified in this Order.

                 IT IS SO ORDERED.

                                                                                              :          0

                                                      Initials of Preparer      lmb




CV-90 (06/04)                         CIVIL MINUTES - GENERAL                                        Page 15 of 15
